We concur in the result reached in the foregoing opinion and support the directive order requiring the grading and rating of relator's paper, for the reason that the Civil Service Commission never acted upon his application, one way or another; therefore, there was no final order from which relator could appeal making mandamus a proper remedy. Furthermore, the civil service rule, as announced, requires only "six months of continuous accredited service as permanent appointees" as a qualification for eligibility and not service in the next lower grade which was the basis of the rejection of relator's application by the commission's personnel officer.
BROWN, J., of the Sixth Appellate District, sitting by designation in the Tenth Appellate District. *Page 97